The subject of this memoir was born in that part of Hallowell which now constitutes the city of Augusta, in July, 1782. He was the fourth in descent from John Weston, who emigrated from Buckinghamshire, in England, twenty years after the landing of the Pilgrim Fathers at Plymouth, and finally settled at Reading, Massachusetts, about twelve miles from Boston. The family were distinguished for their piety, and somewhat remarkable for longevity.
His father was an enterprising, active man, of varied experience through a long life. After a campaign or two, in the old French war, prior to the capture of Quebec, he emigrated to Maine, which then contained a small and scattered population. Before the Revolution he was the owner of Abieadassit Point, on Kennebec River, whore he resided, engaging principally in commerce, and sometimes obtaining masts for the king’s ships, from the fine timber then to be found on Eastern River, a branch of the Kennebec. Near the close of the Revolutionary War he removed to what is now Augusta. He was, at one period, a public man, and in successive years a member of the House, Senate, and Council of Massachusetts. In 1781 he married the mother of the chief-justice. She was the daughter of Samuel Bancroft, Esq., of Reading, and sister of the late Dr. Bancroft. With her, although his third wife, he lived fifty years. She had previously married Mr. Cheever, of Salem, where she lived eight years, until his decease. Two children of this marriage survived, one of whom was the father of Dr. Cheever, of New-York.
Of her first husband she was accustomed to relate an anecdote, which it may not bo improper to introduce for its historical interest. Prior to the battle of Lexington, Gov. Gage had sent a small force *594to seize certain military stores which had been collected at Salem. The citizens were apprised of the movement, and determined to resist it. While they were removing the plank from a bridge, over which the detachment had to pass, Mr. Cheever received a slight wound from the bayonet of a British soldier, who was at once thrown into the stream by the citizens. The force having no orders, probably to proceed to extremities, retreated, without effecting their object. There is little doubt that the first blood shed in the drama of the Revolution, flowed from the veins of Mr. Cheever.
Judge Weston’s mother had a strong and cultivated mind; her father was the leading man in his town, which he represented many years in the General Court during the stirring scenes which preceded the Revolution, voting and exerting an influence uniformly on the patriotic side. She delighted her children with reminiscences of her early days ; the state of society in ante-revolutionary times, the reverence which was felt for the clergy ; their conversation and bearing, when visiting at her father’s ; the strictness of his household ; their consecration of the Sabbath ; the uniformity with which he discharged the duty of family prayer, reading the scriptures and religious instruction, in which his colored servants participated, as equally interested in the hopes and promises of the gospel. The savor of the Puritan influence of an earlier day still pervaded the community ; they were not inattentive to their secular interests, but their highest hopes were centered in a future state of existence. The opening mind of the daughter was early imbued with these influences ; she became a professor of religion in her youth — she felt its power ; and understood what it was, morally and intellectually. With the Bible, the sure word of God, the only acknowledged touchstone of Protestant faith, she was most familiar. From the time she learned to read, she never failed each year to read it through in course. The subject nearest her heart she endeavored to impress with a mother’s devotion, upon the minds of her children. She was, besides, a general reader of all interesting books, to which she could find access. Many valuáble and standard works were, under her direction, read in the family, and became topics of conversation. Judge Weston ascribes his thirst for knowledge, and his aspirations in his literary and professional career, very much to the influence of his mother.
The common schools, in the village where he resided, were sometimes kept by a master who had received a classical education ; and he had made some progress in a preparation for college, before Hallowell Academy was open for instruction. When that took place, he attended there, under the tuition of its learned and talented preceptor, Samuel Moody. His industry, quickness of apprehension, and great proficiency, won for him the esteem of his instructor, who continued ever after his steady friend. In 1808, they were both members of the Massachusetts legislature. At the first session his pupil made his maiden speech, which was well received by the house, and spoken of as indicative of no ordinary talent. The countenance of his worthy preceptor was radiant with delight, and he declared to a friend that he was never more highly gratified.
Mr. Weston entered Dartmouth College, and, in 1803, received its *595honors. While there, he maintained a high rank among his fellow-students, devoting to general reading such portions of his time as were not necessary to a thorough proficiency in the classics. All who knew him, while resident there, speak of him with interest. Three or four years after his graduation, in the presence of a number of gentlemen at Governor Sullivan’s table, in Boston, the late President Wheolock boasted of him, as a son of Dartmouth, of great promise, which the governor took pleasure in communicating to his father, then a member of his council.
He selected for his future career the profession of the law, and entered, in Boston, the office of George Blake, Esq., Attorney of the United States for the district of Massachusetts. The attractions of the city did not seduce him from application to study. He was an assiduous attendant upon the courts, when in session, which were the forensic arena of many distinguished jurists. Among others were Parsons, afterwards chief justice ; Dexter, who had been in both houses of Congress, and in the cabinet of the elder Adams ; Sullivan and Gore, each of whom was subsequently elevated to the governor’s chair in Massachusetts; and the elegant and brilliant Otis, at that time the delight and favorite of the city.
Unless Virginia may be excepted, Massachusetts had been decidedly, from the commencement of the Revolution, the leading State in the Union. She had furnished a large number of the prominent public men of the day. These had clustered in and about Boston, the cradle of the Revolution. Politics, as a science, the formation and establishment of institutions which were to affect the destiny of an empire, rising rapidly to greatness, trained and exercised the first minds on subjects of deep interest to the happiness of mankind. Many of these, while a student, Mr. Weston had opportunity to see and hear. Their conversation, as well as their public displays, was highly instructive and improving. His inquisitive mind derived knowledge from the eye and the ear, which the most devoted student cannot acquire in the closet. He always regarded the privileges thus afforded him, as having had a favorable effect upon the expansion of his powers.
Mr. Blake had acquired a handsome fortune, which enabled him to live elegantly. He was a man of fashion, and, having a keen relish for the pleasures of society, was little inclined to the severer labors of his profession, either by study or otherwise. Pie was a man of sense, a fine belles-lettres scholar, distinguished for the amenity of his manners and his remarkable colloquial powers. He was received with pleasure everywhere ; and visited occasionally Washington, Philadelphia and New York, mingling much in society, and well advised in all the passing topics of the day. Whatever he acquired, he communicated in the most interesting and happy manner. He acquitted himself respectably, in the court-house, in the discharge of' his official and professional duties ; but in all important causes chose to invoke the aid of Mr. Dexter. Together, they could not be surpassed by any professional array that could be brought against them.
The vast aid which a student now derives from American reports,, and other legal publications of a high order, did not then exist. *596Nothing of this kind was to be found, except Dallas’ Reports of three or four volumes, and one or two which had been published in Connecticut. The student was expected to read Coke Littleton, Sheppard’s Touchstone, Plowden, and Saunders, among the more ancient, and most of the modern English Reports then published. Bacon’s Abridgment was much read by students ; but Mr. Blake, under the advice of Judge Lowell, an eminent jurist of his day, preferred the Digest of Baron Comyn. His pleader, in that publication, which is unrivalled for method and clearness, was studied by Mr. Weston with profound attention. He thus became .a proficient in the art and mystery of special pleading ; at this day, of less practical consequence, but not without its use, as a discipline of the mind in the analysis and elucidation of, legal principles. But the most elegant and attractive work, at that period, on English law, was Blackstone’s Commentaries. It was so great a favorite with Mr. Blake, that he never failed to give it an annual reading. He recommended the same course to his pupil. This advice he followed for many years, and, as he says, with great advantage.
Mr. Blake, who had become much attached to his pupil, and appreciated his talents and acquirements, upon his admission to the bar, in July, 1806, proposed favorable terms of partnership in business, which he urged him to accept. This, Mr. Weston declined, choosing to push his fortunes in Maine.
He first opened an office in Augusta, but was, in a few months, persuaded by friends in that part of the country to remove to New Gloucester, in the county of Cumberland. He there resided three years, in full and varied practice. The bar of that county were learned and respectable, with whom, in the court-house in Portland, he had the benefit of an active professional training.
In June, 1809, he married Miss Cony, daughter of the late Judge Cony, an elegant and beautiful woman, who still survives to cheer and embellish his evening of life. This connection, among other reasons, induced him, in March, 1810, to return to Augusta, where he still resides.
In 1811 he accepted the office of chief justice of the Court of Common Pleas for the second eastern circuit of Massachusetts. This office he held until the separation of Maine from that commonwealth. He was, when appointed, but twenty-nine years of age, probably the youngest man who had received a judicial office in New England. It was soon perceived that he was placed in a position for which he was eminently qualified. His readiness, impartiality, courtesy, and dignity were highly appreciated by the bar and the public. Upon the erection of Maine into a separate State, he was, in June, 1820, elevated to the bench of the Supreme Court.
In 1825 he was, by the nearly unanimous vote of the members of the Legislature, without distinction of party, nominated for the office of governor. Retaining, however, a predilection for the judicial department, he declined the proffered honor.
Upon the retirement of Chief Justice Mellen, in 1834, he was appointed his successor. He presided in the Supreme Court seven years, which had become the limitation of the tenure of judicial *597office, and finally retired from the bench in October, 1841, having discharged the duties of a judge, without interruption, for thirty years. In the enjoyment of uniform health, he was never, during that long period, detained from duty a single day by indisposition.
At 7iisi pi'ius, his legal learning and varied experience, always ready for use, enabled him to rule promptly upon all the legal points raised. He was patient, cool and attentive in causes to be submitted to a jury, preserving, through long and protracted trials, the most unruffled equanimity. In his charges to the jury, the bearing of complicated facts was exhibited in a manner so methodical and lucid, as to be readily appreciated by the least disciplined mind. The haze of professional subtility was dissipated ; light was evolved from obscurity ; and the path of justice and equity rendered luminous and clear.
The law of real estate in England, derived originally from the feudal system, although reduced to a science under the lead of the old lawyers of the Norman school, had been involved in great complication. It was covered with a web of legal subtility, to be understood and handled only by the initiated. Although somewhat simplified by English legislation, it still remains a system, rather for the benefit of the noble and wealthy, in their family settlements, than for the community generally.
But we are much indebted to English jurists for the elucidation of the law of personal property and personal rights, which have become of paramount consequence by the vast increase of wealth arising from commerce and manufactures. During the long administration of Lord Mansfield, he found the principles of the common law sufficiently elastic and expansive to be applied happily to the new order of things. Judge Weston sympathized more strongly with minds of this class, than with those who feared to travel, except per vias antiquas. He respected the principle, stare decisis, when it became a rule of property, or of commercial necessity and convenience ; but when decisions, or technical principles, were invoked to defeat the claims of justice, it was not easy to persuade him that ho was bound to yield to their authority. It was then that the elements of the law, with which his mind and memory had become imbued, became of vast practical use and application. The principles of the common law, many of which were embodied in Latin maxims of groat point and significance, in his skilful hand proved broad enough to relieve him from the pressure of technical views, limited to too narrow a field.
Of his labors in the solution of legal questions, brought before the whole court, the first twenty volumes of the Maine Reports remain an enduring monument. His judicial style, clear, terse and elegant, would not suffer in the comparison with the most finished opinions to be found in the American Reports. It is impossible to misunderstand his meaning, which stands out with a prominence that can neither be mystified nor perverted. If precedent was wanting, he was guided by the analogies of the law and the great principles of justice. Many of his opinions are not less distinguished for their elevated moral tone than for their sound legal logic.
He was not opinionated. While a question wás pending, his mind was open to conviction. He sought light wherever it could be found; *598but when his judgment settled upon thorough research and mature consideration, he maintained it with undeviating firmness.
The honorary degree of doctor of laws was conferred upon hinr by Dartmouth, Bowdoin, and Waterville colleges.
In the cause of education he has ever taken a deep and active interest ; and as one .of the oldest trustees in each board of the two colleges of Maine, has exerted an influence upon the welfare of those institutions that could not have been spared.
It would not be easy to find a man who possesses a greater amount of general information than Chief Justice Weston. He is as profound in theology, which has always been one of his favorite studies, as he is learned in the law; while he seems to be as familiar with every department of science and literature, as if his life had been spent in pursuits of this class, instead of the investigation and application of legal principles. His insatiable thirst for knowledge has been constantly gratified and stimulated by new acquisitions ; while an iron constitution, which has shown itself proof against any amount of intellectual exertion, has enabled him to push his researches, without interruption, to the present hour. What he thus acquires seems always at perfect command. There is no confusion in his knowledge. His mind is like a well-ordered cabinet, where everything is skilfully arranged and available ; where every shell, and gem, and fossil, and mineral, is within reach, either for ornament or illustration.
His memory is very remarkable; it is, perhaps, one of the secrets of his strength, as it certainly forms a considerable source of the fascination of his conversation. He is a man of vivid impressions. What he hears and what he reads, no less than what he sees, seems to be daguerreotyped upon his mind, never to fade. He has a clear conceptidn of the stirring events which have taken place within the last fifty years, in both hemispheres, as if they had passed under his own. eye. Persons distinguished in our own history, now long dead, with whom he has had intercourse, are as distinctly remembered as if he had parted with them but yesterday. Eacy anecdotes, illustrative of their characters and of their times, and therefore matters of general interest, are told by him with all the freshness of a recent occurrence. As with an enchanter’s wand, he raises the curtain, and exhibits past events, making them, like well-executed tableaux, to stand out as present realities. It is on such occasions that the regret is often repeated, that he does not employ his gifted pen in delineating interesting reminiscences, which will otherwise die with him.
As an extemporaneous speaker, he stands deservedly high. His manner is calm, deliberate, dignified, graceful and impressive. The same classic elegance and chasteness of language which belong to his written opinions, also characterize his extemporaneous addresses. It was a common remark, that his language could not be improved, but was ready for the press just as it fell from his lips. Perhaps he cannot be said to be an eloquent man, in the common acceptation of the term. He ordinarily lacks excitement. Plis discourse, like a deep stream, flows, perhaps, too smoothly. Yet this very calmness, *599which is habitual with him, renders an occasional burst of excitement vastly more impressive. The fire is there, though it may slumber. The writer remembers one occasion when, under the influence of strong emotion, he spoke for two hours, with a sustained and thrilling and masterly eloquence that he has never seen surpassed. The smoothly flowing stream had become a torrent, that swept on with a resistless momentum. He was so early placed upon the bench, that his career at the bar was necessarily short ; yet it was sufficient to show, that had he allowed his mind to develop itself thoroughly in this channel, instead of casting it in a judicial mould, he would have obtained an enviable eminence as an advocate. He was cool, cautious and ready ; presenting the strongest points of his client’s cause in the most winning and advantageous aspects ; and defending, with admirable skill, those which were more assailable. No man could parry better than he, the force of an adverse authority, or show greater ingenuity in discriminating his case from the one cited against him.
The writer would do injustice to the subject of this sketch, did he neglect to speak particularly of those social qualities, which constitute one of the most attractive features of his character. He shines in the department of domestic and social life. It is in the unreserved intercourse, which mutual love and esteem produces, that the charm of his conversation is felt by both young and old. It is hero that his real amiability of disposition finds full play. With a lively and cultivated imagination; a ready, genial wit, which pleases all without wounding any; quickness at repartee ; an inexhaustible fund of anecdote, relating to matters and things and persons, within his own recollection ; great general information and power of graphic delineation ; all united with the manners and bearing of a thorough gentleman, render him at once the ornament, as well as the favorite of social life. An evening spent with him, when he is in one of his best colloquial moods, is an event to be remembered.
Chief Justice Weston is now, at the age of three-score years and ten, in possession of full bodily and mental vigor; with an eye as keen and as full of fire as in his younger days. After a term of active service, unusually long, he is quietly enjoying, in easy circumstances, the evening of life. Yet, though retired from business pursuits, he is still actively engaged in the acquisition of useful knowledge, and in keeping up with the progress of the'age ; performing, as a matter of recreation, an amount of study and j ending, that many younger men would regard as no inconsiderable labor. From the “ loopholes of retreat” he looks with eager interest upon the panorama of this moving world, allowing no item of general interest in any part of the globe to escape him.